DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Mr. Michael Bujold, Registration Number 30,018 on 03/22/2021.

The application has been amended as follows:
1. (Currently Amended)  A kite control bar having a bar end float through which a trim line passes, comprising:
an elongated tensioning member directly anchored to the bar end float and secured to the trim line, the tensioning member expands and contracts, the tensioning member having a default state which is either an expanded state or a contracted state, when an adjusting force is exerted upon the trim line the tensioning member is drawn into another of the expanded state or the contracted state, the tensioning member tending to return to the default state when the adjusting force is released, thereby biasing the trim line to force excess trim line out of the bar end float.
claim 1, wherein the tensioning member is a spring.
Reasons for Allowance

The following is an Examiner’s statement of Reasons for Allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
A kite control bar having a bar end float through which a trim line passes comprises an elongated expanding and contracting tensioning member directly anchored to the bar end float and secured to the trim line, and when an adjusting force is exerted upon the trim line the tensioning member is drawn into an expanded or contracted state, and when the adjusting force is released from the trim line the tensioning member tends to return to the default state, thereby biasing the trim line to force excess trim line out of the bar end float.  This keeps the excess back trim line from gathering inside the kite control bar and bar end float, and prevents the trim line from potentially tangling which would disable the trim system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRI L FILOSI/Examiner, Art Unit 364422 March 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644